

116 S1148 RS: ATC Hiring Reform Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 319116th CONGRESS1st SessionS. 1148[Report No. 116–169]IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Hoeven (for himself, Mrs. Shaheen, Mr. Sullivan, Ms. Sinema, Mrs. Capito, Ms. McSally, Mr. Peters, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 5, 2019Reported by Mr. Wicker, with amendmentOmit the part struck through and insert the part printed in italicA BILLTo amend title 49, United States Code, to require the Administrator of the Federal Aviation
			 Administration to give preferential consideration to individuals who have
			 successfully completed air traffic controller training and veterans when
			 hiring air traffic control specialists.
	
 1.Short titleThis Act may be cited as the ATC Hiring Reform Act of 2019.
 2.Hiring of air traffic control specialistsSection 44506(f)(1)(B)(i) of title 49, United States Code, is amended by striking referring and all that follows through 10 percent. and inserting giving further preferential consideration, within each qualification category based upon pre-employment testing results, to pool 1 applicants described in clause (ii) before pool 2 applicants described in clause (iii)..
		3.Report on air traffic controller and training
 (a)Report to CongressNot later than December 31, 2019, and every 6 months thereafter, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report regarding the hiring and training of air traffic controllers.
 (b)ContentsEach report under subsection (a) shall include the following information: (1)The number of applicants, from each hiring pool, who have done the following:
 (A)Applied for the position of air traffic controller. (B)Been issued a tentative offer letter for the position of air traffic controller.
 (C)Been issued a firm offer letter for the position of air traffic controller. (D)Been hired for the position of air traffic controller.
 (E)Reported to the FAA Academy for initial qualification training. (F)Successfully passed Air Traffic Basics training at the FAA Academy.
 (G)Successfully passed Terminal initial training at the FAA Academy. (H)Successfully passed En Route initial training at the FAA Academy.
 (2)The average cost of training per individual for the following: (A)Air Traffic Basics training at the FAA Academy.
 (B)Terminal initial training at the FAA Academy. (C)En Route initial training at the FAA Academy.
 (3)The FAA Academy attrition rate for each hiring pool. (4)Other information determined appropriate by the Administrator.
				3.Report on air traffic controller and training
 (a)Report to CongressNot later than December 31, 2019, and every 6 months thereafter, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report regarding the hiring and training of air traffic controllers.
 (b)ContentsEach report under subsection (a) shall include the following information: (1)The number of applicants, from each hiring pool (by vacancy announcement beginning with vacancy announcement FAA-ATO-19-ALLSRCE-61676 (issued on June 14, 2019)) who have done the following:
 (A)Applied for the position of air traffic controller. (B)Been issued a tentative offer letter for the position of air traffic controller.
 (C)Been issued a firm offer letter for the position of air traffic controller. (D)Been hired for the position of air traffic controller.
 (E)Reported to the FAA Academy for initial qualification training. (F)Successfully passed Air Traffic Basics training at the FAA Academy.
 (G)Successfully passed Terminal initial training at the FAA Academy. (H)Successfully passed En Route initial training at the FAA Academy.
 (2)The average cost of training per individual for each such hiring pool for the following: (A)Air Traffic Basics training at the FAA Academy.
 (B)Terminal initial training at the FAA Academy. (C)En Route initial training at the FAA Academy.
 (3)The FAA Academy attrition rate for each such hiring pool. (4)The number of applicants, from each such hiring pool, who have successfully completed qualification training at their first FAA facility and the number who are still in training at their first facility.
 (5)Other information determined appropriate by the Administrator of the Federal Aviation Administration.
				4.Ensuring hiring preference for applicants with experience at an air traffic control facility of the
 National GuardSection 44506(f)(1)(A)(ii) of title 49, United States Code, is amended by inserting (including a facility of the National Guard) after Department of Defense. 5.DOT Inspector General review and report (a)Review (1)In generalThe Inspector General of the Department of Transportation (in this section referred to as the Inspector General) shall conduct a review that assesses the assumptions and methodologies used to develop the air traffic controller pre-employment test. Such review shall include—
 (A)what job-relevant aptitudes are measured by the air traffic controller pre-employment test and to what extent such aptitudes are tested;
 (B)the scoring methodology for the air traffic controller pre-employment test, including an assessment of whether such methodology is applied uniformly for all classes of applicants;
 (C)whether the air traffic controller pre-employment test incorporates any biographical questionnaire or assessment other than basic identifiers, such as name and questions that assess personal characteristics, and the extent to which such biographical assumptions are relied upon to assess air traffic controller applicants;
 (D)the effectiveness of the pre-employment test, mental health screening, and any other applicable pre-employment assessment to determine whether an applicant possesses the skills necessary to perform the duties of a controller; and
 (E)ways to improve the pre-employment test and other applicable pre-employment assessments as the Inspector General determines appropriate.
 (2)Start dateThe Inspector General shall initiate the review under paragraph (1) by not later than 90 days after the date of enactment of this Act.
 (b)ReportNot later than 180 days after the date the Inspector General initiates the review under subsection (a), the Inspector General shall submit to the appropriate committees of Congress a report on such review.December 5, 2019Reported with amendment